                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

TIMOTHY R. RAPP                                              CIVIL ACTION

VERSUS                                                       NO. 18-1183

DEPARTMENT OF THE INTERIOR                                   SECTION: “B”(1)
UNITED STATES

                               ORDER AND REASONS

     Before the Court are Defendant Ryan Zinke in his capacity as

Secretary of the Department of Interior’s Motion for Partial Summary

Judgment    (Rec.   Doc.    16),   Plaintiff    Timothy   Rapp’s     Response   in

Opposition (Rec. Doc. 17) 1, and Defendant’s Reply (Rec. Doc. 22).

For the reasons discussed below,

     IT IS ORDERED that the partial motion for summary judgment is

GRANTED.

FACTS AND PROCEDURAL HISTORY

     This     is    an     employment       discrimination    case     involving

discriminatory garnishment and discriminatory discharge under Title

VII. See Rec. Doc. 16-3 at 5. The instant motion only involves the

discriminatory discharge claim. See Rec. Doc. 16 at 1.

     Plaintiff is a former employee of the Department of the Interior

(“DOI”). See id. He worked as a petroleum engineer in the Bureau of

Safety and Environmental Enforcement. See Rec. Doc. 16-3 at 1.




1 On November 23, 2018, Plaintiff filed his Amended Reply to Response to Motion
re: Defendant’s Motion for Partial Summary Judgment (Rec. Doc. 25). It contains
the same content contained in Plaintiff’s Response in Opposition (Rec. Doc. 17).

                                        1
     Plaintiff began his employment with Defendant on December 1,

2013. See id. He was terminated on November 4, 2014. See id.

According to Defendant, Plaintiff’s termination notice cited two

instances of Plaintiff’s inappropriate workplace communications with

co-workers. See id. at 2. Plaintiff states that one of the two

instances “never happened and is completely fraudulent.” See Rec.

Doc. 17-2 at 2. Plaintiff also states that he has repeatedly asserted

that response throughout his EEO process. See id. Defendant states

that Plaintiff signed the termination notice to signify his receipt.

See Rec. Doc. 16-3 at 2.

     Plaintiff   first   contacted   an   Equal    Employment   Opportunity

(“EEO”) counselor on October 20, 2016. See id. In addition to

alleging   discriminatory     garnishment     in     2016,      he   alleged

discriminatory discharge from DOI in 2014 based on his non-Cajun

national origin. See id. Plaintiff filed a formal complaint on

January 23, 2017. See id. DOI’s Office of Civil Rights issued a final

agency decision in November 2017 finding that Plaintiff was not

subjected to unlawful employment discrimination. See id.

     On February 23, 2018, Plaintiff filed an amended complaint

alleging that DOI terminated him and recouped its relocation payments

because of Plaintiff’s non-Cajun national origin. See Rec. Doc. 3.

Plaintiff seeks, inter alia, a letter from DOI stating that his

employment ended in good standing as well as monetary damages in the

amount of $10,399,133.00. See Rec. Doc. 3-2 at 1-3. On June 4, 2018,

                                     2
Defendant answered with affirmative defenses. See Rec. Doc. 9.

Subsequently, on August 23, 2018 Defendant filed the instant motion

for summary judgment on the claim of discriminatory discharge.

LAW AND ANALYSIS

     A. Summary Judgment Standard

     Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate   when     “the    pleadings,     depositions,        answers    to

interrogatories,     and    admissions   on   file,   together      with    the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

(quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v. Sedgwick

James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). A genuine issue

of material fact exists if the evidence would allow a reasonable

jury to return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The court should view all

facts and evidence in the light most favorable to the non-moving

party. United Fire & Cas. Co. v. Hixson Bros. Inc., 453 F.3d 283,

285 (5th Cir. 2006). Mere conclusory allegations are insufficient to

defeat summary judgment. Eason v. Thaler, 73 F.3d 1322, 1325 (5th

Cir. 1996).

     The   movant    must   point   to   “portions    of   ‘the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any,’ which it believes demonstrate

                                     3
the absence of a genuine issue of material fact.” Celotex, 477 U.S.

at 323. If and when the movant carries this burden, the non-movant

must then go beyond the pleadings and present other evidence to

establish a genuine issue. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). However, “where the

non-movant bears the burden of proof at trial, the movant may merely

point to an absence of evidence, thus shifting to the non-movant the

burden of demonstrating by competent summary judgment proof that

there is an issue of material fact warranting trial.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). “This court

will not assume in the absence of any proof that the nonmoving party

could or would prove the necessary facts, and will grant summary

judgment in any case where critical evidence is so weak or tenuous

on an essential fact that it could not support a judgment in favor

of the [non-movant].” McCarty v. Hillstone Rest. Grp., 864 F.3d 354,

357 (5th Cir. 2017).

     B. Plaintiff Failed to Timely Exhaust Administrative Remedies

     Pursuant to Title VII, employees of the federal government

“shall be made free from any discrimination based on race, color,

religion, sex, or national origin.” See 42 U.S.C. § 2000e-16(a).

Title VII grants an aggrieved federal employee the right to file

suit in federal district court, but before suing, an employee must

exhaust his administrative remedies against his federal employer.




                                 4
See Fitzgerald v. Secretary, Dept. of Veteran Affairs, 121 F.3d 203,

206 (5th Cir. 1997).

       If a federal government employee believes that he has been

discriminated against on a said basis, he must first initiate contact

with    an    EEO   counselor   within         45   days    of   date    of   alleged

discriminatory conduct to try to informally resolve the matter. See

29 C.F.R. § 1614.105. If he fails to, he has failed to timely exhaust

his administrative remedies and his claim is time barred, making

future judicial action inappropriate. See Raina v. Veneman, 152 Fed.

Appx. 348, 350 (5th Cir. 2005); see also Baker v. McHugh, 672 Fed.

Appx. 357, 360 (5th Cir. 2016) (clarifying that 29 C.F.R. § 1614.105

operates as a statute of limitation to bar claims not timely raised

before the employer agency).

       In    this   case,   Plaintiff         failed   to    timely     exhaust   his

administrative      remedies.   It   is        undisputed    that     Plaintiff   was

terminated on November 14, 2014. It is also undisputed that Plaintiff

first contacted an EEO counselor on October 20, 2016. Plaintiff

waited almost two years to contact an EEO counselor. Plaintiff argues

that he timely exhausted his administrative remedies because when he

contacted the EEO counselor, Defendant was making efforts to collect

contingent relocation fees from him and those efforts are associated

with the discriminatory harassment he received while employed. 2


2 Defendant made the decision to recoup relocation expenses in or around November
2014. See Rec. Doc. 26-4 at 1-2 (stating that soon after Plaintiff’s termination,
his immediate supervisor initiated an exit clearance and a claim for recoupment

                                          5
Plaintiff’s argument fails because he is making a claim for a

discrete   act,   discriminatory     discharge,    and   the   recoupment   of

relocation expenses in 2016 cannot constitute an act of continuing

hostile work environment harassment. See Heath v. Bd. of Supervisors

for the S. Univ. & Agric. & Mech. College, 850 F.3d 731, 737 (5th

Cir. 2017) citing to AMTRAK v. Morgan, 536 U.S. 101 (2002) (“Claims

alleging discrete acts are not subject to the continuing violation

doctrine; hostile workplace claims are.”); see also Morgan, 536 U.S.

at 114 (“Discrete acts [include] termination . . .. Each incident of

discrimination . . . constitutes a separate actionable unlawful

employment practice. [Plaintiff] can only file a charge to cover

discrete acts that occurred within the appropriate time period.”).

Therefore, Plaintiff’s discriminatory discharge claim is dismissed

as time barred.

     New Orleans, Louisiana, this 7th day of March, 2019.




                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




against Plaintiff was forwarded to the Finance Division of the Bureau of Safety
and Environmental Enforcement).

                                       6
